DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 7/8/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 Response to Amendment

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 7/8/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 7/8/22. However, upon further consideration, a new ground(s) of rejection is made in view of Potnis et al. (US 2018/0113461) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeggl et al. (US 2019/0111933) in view of Gu (US 2020/0117194) and Potnis et al. (US 2018/0113461).

Regarding claims 1, 11, and 19, Schoeggl discloses a rule based driver assistance program including a computing system comprising: a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the computing system is configured to (¶56 – running a computer program which contains instructions stored on a computer readable medium includes a memory, processor, and instructions): 
generate candidate trajectories for a vehicle, wherein each of the candidate trajectories comprises a series of planned states for the vehicle (¶84 - different trajectories 10a, 10b, 10c corresponding to the recited set of candidate trajectories comprising a series of planned states); 
score the candidate trajectories by selecting one or more reference models that are each configured to (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models) 
receive input values for a respective set of feature variables that are correlated to a respective scoring parameter (¶84-90 – differing attributes corresponding to the recited scoring parameters) and 
output a value for the respective scoring parameter (¶84-90 – weighing differing attributes according to different driving styles of passengers corresponding to the recited outputting parameter reflective of human driving behavior); 
wherein the one or more reference models include a first reference model that outputs idealized values that are reflective of human-driving trajectories from a scenario type (¶24-25 and ¶84-90 – weighing differing attributes according to different driving styles of passengers corresponding to the recited outputting parameter reflective of human driving behavior where the ideal trajectory is determined utilizing driving style attributes in different driving scenarios at different points in time corresponding to the recited scenario type)
control the vehicle according to a candidate trajectory that is selected based upon the scoring (¶84-90 – different vehicle control systems are controlled based on the previous determinations).
While Schoeggl discloses factoring driving styles based on different human driver types, it does not disclose a model intentionally not driving like a human, however Gu discloses an automatic driving optimal control system including a second reference model that outputs optimal values that are not reflective of the human-driving trajectories of a driving scenario different from the scenario type, and wherein scores for the candidate trajectories are based upon the idealized values and the optimal values (¶32, ¶47, and ¶258 – weighing different driving options such as safe driving, fast arrival, comfortable riding, and energy saving where comfortable riding corresponding to the recited idealized human-driving behavior, and safe driving, fast arrival, and energy savings models corresponding to the recited optimal not reflective of human driving behavior in different road conditions corresponding to the recited different scenario types. The combination of the humanlike idealized driving style assessment system of Schoeggl with the optimal driving styles not configured for comfort of Gu fully disclose the elements as claimed)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the humanlike driving style assessment system of Schoeggl with the driving styles not configured for comfort of Gu in order to allow a vehicle to choose the driving state automatically according to the sudden situation during the automatic drive process (Gu - ¶4).
While Gu does disclose utilizing a machine learning model to control the autonomous vehicle, it does not explicitly disclose generating reference models utilizing a machine learning model to determine the scoring reference model.
However, Potnis discloses a vehicle control system including scoring the candidate trajectories by selecting one or more reference models, generated by training a machine learning model (¶41 - A system with an artificial intelligence (AI) or machine learning algorithm corresponding to the recited machine learning model may find use to firstly learn the driver's driving style corresponding to the recited one or more reference models upon certain conditions or parameters corresponding to the recited different scenario type. The combination of the humanlike vs non-humanlike driving style trajectory scoring of Schoeggl in view of Gu with the machine learning driving style selection of Potnis fully discloses the elements as claimed),
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the humanlike vs non-humanlike driving style trajectory scoring of Schoeggl in view of Gu with the machine learning driving style selection of Potnis adapt the driving style or mode of the autonomous vehicle responsive to other inputs, such as, for example, the geographical location of the vehicle, the current weather conditions at the vehicle, the time of day, and/or the like (Potnis - ¶4).

Regarding claims 2, 12, and 20, Schoeggl further discloses scoring a respective candidate trajectory in the candidate trajectories comprises (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models): 
determining expected values for one or more scoring parameters at a plurality of time points along the respective candidate trajectory (¶83-90 – utilizing real time information and planning for future driving scenarios corresponding to the recited determining expected values for the parameters at a plurality of time points); 
evaluating an extent to which the expected values for the one or more scoring parameters differ from the idealized values for one or more scoring parameters (¶84-90 – boundary conditions characterizing driving style attributes take into consideration deviations from predetermined target corridors relative to the driving style attributes corresponding to the recited ideal vs expected differences); and 
based on the evaluation of the extent to which the expected values for the one or more scoring parameters differ from the idealized values for the one or more scoring parameters, assigning a respective score to the respective candidate trajectory (¶84-90 - selecting 107a the ideal trajectory or calculating 107b the ideal trajectory respectively based on boundary conditions characterizing driving style attributes and a weighted cost function thereof).
Schoeggl doesn’t explicitly disclose the optimal nonhuman like values however Gu further discloses and the optimal values (¶32, ¶47, and ¶258 – weighing different driving options such as safe driving, fast arrival, comfortable riding, and energy saving where comfortable riding corresponding to the recited idealized human-driving behavior, and safe driving, fast arrival, and energy savings models corresponding to the recited optimal not reflective of human driving behavior in different road conditions corresponding to the recited different scenario types. The combination of the humanlike idealized driving style assessment system of Schoeggl with the optimal driving styles not configured for comfort of Gu fully disclose the elements as claimed)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the humanlike driving style assessment system of Schoeggl with the driving styles not configured for comfort of Gu in order to allow a vehicle to choose the driving state automatically according to the sudden situation during the automatic drive process (Gu - ¶4).


Regarding claims 3 and 13, Schoeggl further discloses evaluating the extent to which the expected values for the one or more scoring parameters differ from the idealized values for the one or more scoring parameters comprises using one or more cost functions to determine a cost value associated with a difference between the expected values for the one or more scoring parameters and the idealized values for the one or more scoring parameters (¶84-90 – boundary conditions characterizing driving style attributes take into consideration deviations from predetermined target corridors relative to the driving style attributes corresponding to the recited ideal vs expected differences and selecting 107a the ideal trajectory or calculating 107b the ideal trajectory respectively based on boundary conditions characterizing driving style attributes and a weighted cost function thereof).

Regarding claim 4, Schoeggl further discloses the one or more scoring parameters are selected based on a scenario type that is being experienced by the vehicle (¶84-90 - select between different trajectories 10a, 10b, 10c to contend with a future driving scenario resulting from the driving scenario including both current and future driving scenarios).

Regarding claim 5, Schoeggl further discloses before scoring each candidate trajectory in the generated set of candidate trajectories using the one or more reference models, (i) determining a scenario type that is being experienced by the vehicle and (ii) using the determined scenario type as a basis for selecting the one or more reference models that are used for the scoring (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models where the analysis is performed utilizing the driving scenario therefor the driving scenario type is determined before the scoring is done).

Regarding claims 6 and 14, Schoeggl further discloses the respective set of feature variables include distance of the vehicle to a lead vehicle and a speed of the lead vehicle (¶68 - a radar system can determine the distance and the relative speed, particularly acceleration, to other vehicles in the field of view of the vehicle 2).

Regarding claims 7 and 15, Schoeggl further discloses the first reference model of the one or more reference models was previously built by collecting data indicative of the observed behavior of vehicles being driven by humans (¶84-92 – boundary condition learning as relates to the driving style attributes by training while the driver manually controls at least the longitudinal and lateral control of the vehicle corresponding to the recited collecting the data indicative of the observed behavior of the vehicles being driven by humans), 
extracting model data for building the first reference model from the data, wherein the model data includes values for the respective scoring parameter that were captured for the vehicles being driven by humans at various past times (¶84-92 – in the training phase of the driver assistance system 1, values of at least one adjustment parameter for guiding the vehicle are recorded 101 and stored corresponding to the recited extracting model data values for the respective scoring parameter that were captured for the vehicles being driven by humans at various past times) and 
corresponding values for the respective set of feature variables that were also captured for the vehicles being driven by humans at the various past times (¶84-92 –correlations ensue from respective value parameters at the same time or in a same time period which reflect driver reactions in different driving scenarios corresponding to the recited extracting model data corresponding values for the respective set of feature variables that were also captured for the vehicles being driven by humans at the various past times), and 
building the respective reference model from the model data (¶84-92 – boundary conditions characterizing driving style attributes are determined 103 based on this information corresponding to the recited the respective reference model from the model data).

Regarding claims 8 and 16, Schoeggl further discloses building the respective reference model from the extracted model data comprises embodying the extracted model data into a lookup table having dimensions defined by the respective set of feature variables and cells that are encoded with idealized values for the respective scoring parameter (¶32 and ¶91-92 - boundary condition learning as relates to the driving style attributes by training while the driver manually controls at least the longitudinal and lateral control of the vehicle corresponding to the recited observed behavioral data of the vehicle being driven by humans where control data thereby comprises at least one allocation rule, such as a function or a table indicating the at least one boundary condition).

Regarding claims 9 and 17, Schoeggl further discloses building the respective reference model from the extracted model data comprises using one or more machine learning techniques to train a machine-learning model based on the extracted model data (¶91-92 –training the driver assistance system to learn driving styles corresponding to the recited training a machine learning model to build the boundary conditions characterizing driving style attributes corresponding to the recited one or more reference models).

Regarding claims 10 and 18, Schoeggl further discloses respective scoring parameter comprises a speed of the vehicle (¶77-82 – speed as perceived by the driver and legal limits are utilized).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nojoumian (US 2019/0129422) discloses an adaptive driving mode in semi or fully autonomous vehicles including the utilization of machine learning operations in determining a person’s driving style (¶38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J. REDA/Examiner, Art Unit 3665